EXHIBIT 10.01

 

June 14, 2005

 

 

Mr. Nick Ordon

c/o Versant Corporation

6539 Dumbarton Circle

Fremont, CA  94555

 

Re:      Agreement Regarding Terms of Your Separation and General Release

 

Dear Nick:

 

This letter agreement confirms the agreement (this “Agreement”) between you and
Versant Corporation (“Versant”) concerning the terms of your agreement to resign
as an officer and director of Versant and the termination of your employment
with Versant and offers you the separation compensation and other agreements set
forth herein in exchange for a general release of claims from you and your
compliance with the other provisions of this Agreement, including the terms on
which you will provide consulting services to Versant after termination of your
employment.  This Agreement is intended to permanently resolve any and all
potential disputes which may arise concerning your employment and relationship
with Versant, and the termination of your employment with Versant.

 

1.                                      Separation Date.  Versant and you have
mutually agreed that (i) you will cease to be the Chairman of the Board,
President and Chief Executive Officer of Versant or to hold any other office of
Versant or any of its subsidiaries (and you hereby resign from each of those
offices) effective as of June 15, 2005 and (ii) your employment with Versant in
all capacities, positions and offices will be terminated effective as of Friday,
June 24, 2005 (the “Separation Date”).  Therefore you will cease to be an
employee of Versant or any subsidiary of Versant on the Separation Date.  You
also agree to submit your written resignation from Versant’s Board of Directors
(and from the board of directors of any subsidiary of Versant), effective as of
June 15, 2005, by signing and delivering the resignation letter attached hereto
as Appendix 1 concurrently with your signature and delivery of this Agreement. 
You confirm that you are not resigning as a director due to any disagreement
with Versant on any matter relating to Versant’s operations, policies or
practices.

 

2.                                      Payment of Wages; Continuation of Health
Benefits.  On or before the Separation Date, Versant will deliver to you your
final paycheck, which will be for an amount not to exceed a maximum of $9,136.25
(the “Final Paycheck Amount”).  You agree that the Final Paycheck Amount shall
be equal to all your accrued salary, any reimbursable expenses, all

 

--------------------------------------------------------------------------------


 

your accrued but unused vacation pay and any similar payments due and owing to
you from Versant as of the Separation Date, net of all tax withholdings and
other required payroll deductions from these payments. By signing below, you
acknowledge and agree that, except for the Final Paycheck Amount payable on the
Separation Date, Versant does not owe you any bonus or any other amounts except
as expressly provided for in Section 4 of this Agreement. You will be eligible
to continue coverage under Versant’s group health plan under COBRA, with Versant
to pay for such continued coverage solely to the extent provided in Section 4
below, provided you timely request such continued coverage under COBRA after
receiving formal notice of your right to do so.

 

3.                                      Your Versant Stock Options.  You
acknowledge and agree that, assuming no exercise by you of any Versant stock
options now held by you prior to the Separation Date, and assuming your
continuous employment with Versant through the Separation Date, on the
Separation Date you will hold the vested and unexercised options to purchase
shares of Versant Common Stock listed on Exhibit A attached hereto (“Exhibit A”)
and initialed by you (“your Versant options”), which on the Separation Date will
be vested and exercisable only to the extent shown on such Exhibit A.  You
acknowledge and agree with Versant, and represent to Versant, that: (i) the
information in Exhibit A regarding your Versant options is correct and complete;
(ii) the stock options listed in Exhibit A are the only options to purchase
Versant stock that you hold; (iii) you hold no other options, warrants or any
other rights to purchase or otherwise acquire any shares of the capital stock or
any other securities of Versant, including any such rights under Versant’s 1996
Employee Stock Purchase Plan, as amended (the “ESPP Plan”); and (iv) you are not
currently a participant, nor will you become a participant, in the ESPP Plan. 
You agree that, in accordance with the terms of your Versant options, the
vesting of the right to exercise your Versant options will continue only through
the Separation Date, at which time and date vesting of the right to exercise
your Versant options will immediately cease and terminate.

 

In consideration of your agreements and the releases granted by you under this
Agreement, and provided that (and for so long as) you comply with and do not
breach your consulting obligations under Section 5 hereof and the release
granted by you under Section 8 hereof, and subject to the provisions of
Section 7 hereof, you will be given the right to exercise your Versant options
that are fully vested as of the Separation Date until March 12, 2006, the date
on which your consulting obligations under Section 5 of this Agreement will
terminate, at which time your Versant options will expire and terminate and
cease to be exercisable.  Except as expressly provided in this Section 3,
nothing in this Agreement will change any of the terms or conditions of your
Versant options or of any plan under which any of your Versant options were
granted.

 

4.                                      Severance Compensation:  In exchange for
your agreement to the release and waiver of claims set forth in Section 8 below
and your other agreements herein, in addition to the payments referred to in
Section 2 above, and subject to the provisions of Section 7 and Section 14 below
and for so long as you continue to comply with all the provisions of this
Agreement, Versant agrees:  (a)  to continue to pay you as severance payment,
until March 12, 2006 (the “Severance Expiration Date”) an amount in cash each
month (pro-rated for any partial month) at a rate equal to your current monthly
base salary of $22,500.00 (less applicable state and federal tax and other
payroll withholding deductions), payable in installments on each of Versant’s

 

--------------------------------------------------------------------------------


 

regular payroll payment dates; (b) to pay for the continuance of your existing
coverage under Versant’s health and medical insurance plans as permitted by
COBRA until the Severance Expiration Date; (c) to buy out the lease on the
laptop personal computer currently used by you (which is an IBM Thinkpad
personal computer, Serial No. FX05563) and transfer ownership thereof to you as
promptly as reasonably practicable after the Separation Date, but only if such a
buy out of the lease is permitted under the terms of such lease and all
confidential and proprietary information regarding Versant is first removed from
the hard drive of such computer; and (d) to continue to provide you with the
email and Blackberry messaging service you currently receive from Versant until
the Severance Expiration Date (the compensation described in clause (a),
(b) (c) and (d) of this Section 4 being collectively referred to in this
Agreement as the “Severance”).

 

5.                                      Consulting Obligation.  Subject to the
terms and conditions of this Section 5 and Section 14 below, in consideration of
the agreements of Versant under this Agreement, you hereby agree with Versant
that, from the Separation Date through the Severance Expiration Date, you will
make yourself available to, and will provide, consulting services and advice to
Versant as an independent consultant with respect to transition matters
concerning Versant’s business and operations (a) for up to forty (40) hours per
week as requested by Versant’s Chief Executive Officer until June 30, 2005 and
(b) after June 30, 2005 until the Severance Expiration Date, for up to ten
(10) hours per month as requested by Versant’s Chief Executive Officer (the
“Consulting Services”).  You agree that the Severance and the agreements of
Versant under Section 3 will constitute the only compensation that you will be
entitled to receive for the Consulting Services. You will not incur, nor be
reimbursed for, any out-of-pocket or other expenses in performing the Consulting
Engagement unless Versant approves such expenses in advance in a writing signed
by Versant’s Chief Executive Officer.  You agree that your duties of
confidentiality under your Employee Invention Agreement (as defined below) and
under Section 6 below will continue to apply to any Proprietary Information (as
defined in that agreement) or other confidential information of Versant which
you learn or have access to in the course of your providing the Consulting
Services.

 

6.                                      Confidential Information.  You hereby
acknowledge that you now are bound by, and after the Separation Date you will
continue to be bound by, your Employee Invention Assignment and Confidentiality
Agreement with Versant dated as of January 7, 1998 (the “Employee Invention
Agreement”), and that as a result of your employment with Versant you have had
access to Versant’s Proprietary Information (as defined in the Employee
Invention Agreement). You hereby confirm and agree that you will hold in
strictest confidence and not disclose all Proprietary Information (including but
not limited to any Proprietary Information which you learn or to which you are
provided access in the course of your providing the Consulting Services pursuant
to Section 5 above), and that you will not make use of any such Proprietary
Information on behalf of anyone.  You further confirm that you have delivered to
Versant all documents and data of any nature containing or pertaining to such
Proprietary Information and that you have not taken with you any such documents
or data or any reproduction thereof.  Nothing herein will prevent Versant from
disclosing this Agreement.

 

7.                                      Non-Competition and Non-Solicitation. 
As a material consideration for the Severance, and in addition to any similar
obligations you have under the Employee Invention Agreement, you hereby
specifically agree with Versant that, during any period of time in which

 

--------------------------------------------------------------------------------


 

you are receiving Severance from Versant under Section 4 hereof, you shall not,
directly or indirectly:   (a) engage in any Competing Business (as defined
below); or (b) solicit or induce any of the employees, independent contractors
or agents of Versant or any of its subsidiaries to end or diminish their
relationships with or services to Versant or any of its subsidiaries, nor shall
you solicit, recruit or otherwise induce any such person to perform services for
you or for any other person or entity. The foregoing non-solicitation obligation
extends to all employees, independent contractors and agents of Versant and all
Versant’s subsidiaries, business units and/or divisions.  A “Competing Business”
means the business of developing, supporting, marketing, distributing,
licensing, or otherwise providing database management software or related
maintenance, support or consulting services. You agree with Versant that, before
you commence any employment or other services for any company or business (other
than Versant) during any period of time in which you are receiving Severance
from Versant under Section 4 hereof, you will first notify Versant in writing of
the specific nature of such employment or other services and the identity of the
company or business for whom you will provide such services or be employed by
(the “Employment Notice”) so that Versant may decide whether it believes that
such services or employment will constitute a Competing Business.  In the event
that you engage in a Competing Business, you will immediately cease to be
entitled to receive any further Severance and your right to exercise your
Versant options will immediately terminate.  Provided you have complied with
your obligation to give Versant the Employment Notice, if you thereafter engage
in a Competing Business described in an Employment Notice you will not be deemed
to be in breach of this Section 7 so long as you promptly reimburse Versant for
any Severance you received to which you are not entitled under this Section 7. 
Nothing in this Section 7 is intended to modify your consulting obligations
under Section 5 hereof.  In addition, nothing in this Agreement is intended to
release you from any of your obligations under the Employee Invention Agreement
or from any other fiduciary or other duty (at law or otherwise) to refrain from
disclosing or using (or permitting others to use) any confidential or
proprietary information or technology of Versant or any trade secrets of
Versant.

 

8.                                      General Release and Waiver of Claims.

 

(a)                                  Waiver and General Release.  The payments
and promises of Versant set forth in this Agreement are being paid and made by
Versant in full satisfaction of all accrued salary, vacation pay, bonus pay,
profit-sharing, stock options, termination benefits or other compensation to
which you may be entitled by virtue of your employment with Versant or your
separation from and termination of employment with Versant.  In consideration of
Versant’s agreements under this Agreement, you hereby irrevocably release and
discharge Versant, its successors and assigns, subsidiaries, affiliates, and the
past and present employees, officers, directors, shareholders, agents, attorneys
and representatives of Versant and its subsidiaries and affiliates (Versant,
together with its successors, assigns, subsidiaries, affiliates, and such past
and present employees, officers, directors, shareholders, agents, attorneys and
representatives being collectively referred to as the “Releasees”) from all
claims, liabilities, demands and causes of action known or unknown, fixed or
contingent, which you have or may hereafter have arising out of or in any way
connected with your employment or other relationship with Versant, or the
termination of your employment with Versant; provided, however, that
notwithstanding the foregoing, the foregoing release and discharge will not
release or discharge Versant from: (i) any of its unperformed express
obligations to you under this Agreement; (ii) Versant’s obligations with respect
to your Versant options as provided in Section 3 of this Agreement; or (iii) any

 

--------------------------------------------------------------------------------


 

rights you may have to indemnification or advancement of expenses from Versant
under Versant’s bylaws or under any written indemnity agreement entered into by
you and Versant that is in effect on the Separation Date.  The claims you are
releasing under the foregoing release include, but are not limited to, claims of
unlawful discharge, breach of contract, breach of the covenant of good faith and
fair dealing, violation of public policy, defamation, physical injury, emotional
distress, claims for additional compensation or benefits arising out of your
employment or your separation of employment, claims under Title VII of the 1964
Civil Rights Act, as amended, the California Fair Employment and Housing Act,
the California Family Rights Act, the Americans With Disabilities Act, the Equal
Pay Act of 1963, and any other laws and/or regulations relating to employment or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act.

 

(b)                                 Civil Code 1542 Waiver.  By signing this
Agreement below, you expressly waive any benefits of Section 1542 of the Civil
Code of the State of California, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(c)                                  Acknowledgements by You. You represent and
agree that:  (i) Versant has advised you to consult with an attorney regarding
this Agreement and that to the extent, if any, that you desired, you have has
availed himself of this right; (ii) you have carefully read and fully understand
all of the provisions of this Agreement (including but not limited to the
general release of claims set forth above, and that you are voluntarily entering
into this Agreement and making the general release of claims set forth above;
and (iii) you have not relied upon any representations or statements, written or
oral, not set forth in this Agreement.

 

(d)                                 Confirmation.  As a condition of receiving
the Severance after your employment terminates on June 24, 2005 you will deliver
to Versant a written confirmation (reasonably satisfactory to Versant in form
and substance) that the above release shall additionally extend to and cover any
and all events occurring after the date of this letter and through June 24,
2005.

 

9.                                      Arbitration; Attorneys’ Fees.  Except
for claims for injunctive relief or the remedy of specific performance or other
equitable remedies arising out of the Employee Invention Agreement or this
Agreement (for which you or Versant may seek relief from a court of competent
jurisdiction), the parties agree to arbitrate any and all claims arising out of
this Agreement or your employment relationship with Versant, including the
termination of your employment with Versant.  Any such arbitration shall be
mandatory and shall be conducted in Santa Clara County, California before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The arbitrator’s decision shall be final and
binding and may be enforced by any court of competent jurisdiction.  If any
action at law or in equity is brought to enforce the terms of this Agreement,
the prevailing party will be

 

--------------------------------------------------------------------------------


 

entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to any other relief to which such prevailing party may
be entitled.

 

10.                               No Admission of Liability.  This Agreement is
not, and you may not construe or contend it to be, an admission or evidence of
wrongdoing or liability on the part of Versant, its representatives, attorneys,
agents, officers, shareholders, directors, employees, subsidiaries, successors
or assigns. This Agreement will be given the maximum protection allowable under
California Evidence Code Section 1152 and/or any other state or Federal
provisions of similar effect.

 

11.                               Entire Agreement: This Agreement, the Employee
Invention Agreement and the terms of your Versant options and the option plan or
plans they were granted under together constitute the entire agreement and
understanding between you and Versant with respect to the subject matter of this
document and together supersede all prior negotiations and agreements, written
or oral, relating to this subject matter. You acknowledge that neither Versant
nor its agents or attorneys have promised or represented, either expressly or
impliedly, in writing or orally, anything not contained in this Agreement for
the purpose of inducing you to execute this Agreement. You acknowledge that you
have signed this Agreement relying only on the promises, representations and
warranties contained in this Agreement.

 

12.                               Modification.  This Agreement may not be
amended or modified in any respect except by another written agreement that
specifically refers to this Agreement, executed by an authorized representative
of each of the parties.

 

13.                               Period to Review Agreement.  You acknowledge
that this Agreement was presented to you on June 14, 2005, and that you are
entitled to have up to twenty-one (21) days within which to consider this
Agreement. You acknowledge that you have been advised to consult with an
attorney prior to executing this Agreement. You further represent that if you
sign this Agreement before the expiration of the twenty-one (21) day period, you
voluntarily waive any remaining time period to review and consider this
Agreement.

 

14.                               Revocation of Agreement; Effective Date of
Agreement. You understand that you may revoke this Agreement within seven
(7) days of your execution of this document. Any such revocation must be in
writing, and must be received by Versant within such seven (7) day period.  You
understand that the benefits to be provided to you under this Agreement
(including but not limited to the Severance payments described in Section 4 and
any extension of time to exercise any of your Versant stock options under
Section 3) will be provided only after the revocation period has expired and you
have not revoked this Agreement. The Effective Date of this Agreement is
therefore the eighth (8th) day after you sign this Agreement, but no earlier
than your Separation Date, which is June 24, 2005.

 

15.                               Directors’ and Officers’ Liability Insurance.
To the extent, and only for so long as, Versant maintains directors’ and
officers’ liability insurance (“D&O Insurance”) during the Follow-on Period (as
defined below), Versant will not affirmatively and specifically exclude you from
the definition of covered “directors and officers” and/or “insured person” under
such D&O Insurance, if any, that otherwise covers Versant’s prior officers
and/or directors generally except to the extent that Versant determines that it
is reasonably appropriate to do so in order to (i) 

 

--------------------------------------------------------------------------------


 

obtain such D&O Insurance and/or (ii) to obtain such D&O Insurance at rates or
premiums that are determined to be reasonable by Versant’s Board of Directors. 
The “Follow-on Period” means that period of time beginning upon the date of this
Agreement and ending on the earlier of  (i) two (2) years from the date of this
Agreement or (ii) the date on which (A) Versant is acquired in a merger or
consolidation transaction after which the shareholders of Versant immediately
prior to such transaction cease to own a majority of the voting power of the
surviving entity of such transaction, (B) Versant sells or otherwise disposes of
all or substantially all of its assets or (C) Versant liquidates or dissolves.

 

16.                               Section 16 Compliance. You acknowledge that
you alone are responsible for your compliance with Section 16 under the
Securities Exchange Act of 1934, as amended, and all regulations thereunder.  If
you agree to the terms of this Agreement, please sign the attached copy and
return it to me on or before June 14, 2005.

 

PLEASE REVIEW THIS AGREEMENT CAREFULLY. THIS AGREEMENT CONTAINS A WAIVER OF
KNOWN AND UNKNOWN CLAIMS.

 

Very truly yours,

 

VERSANT CORPORATION

 

Name:

 

 

 

By:

 

 

 

Title:

 

 

 

 

READ, UNDERSTOOD AND AGREED TO:

 

 

 

Nick Ordon

 

 

Attachment:

 

Exhibit A:                                            Table of Your Versant
Options

 

--------------------------------------------------------------------------------


 

Appendix 1

 

 

June 14, 2005

 

 

The Board of Directors

Versant Corporation

6539 Dumbarton Circle

Fremont, CA  94555

 

Re:                               My Resignation from the Board of Directors of
Versant Corporation

 

Gentlemen:

 

I am signing and delivering to you this letter in order to submit my irrevocable
resignation from the Board of Directors of Versant Corporation (and from the
board of directors of any subsidiary of Versant Corporation of which I am a
member), effective as of June 15, 2005.  I am are not resigning due to any
disagreement with Versant Corporation on any matter relating to Versant’s
operations, policies or practices.

 

I understand that Versant Corporation and its Board of Directors will be
entitled to rely upon this resignation letter.

 

 

Sincerely,

 

 

 

 

 

Nick Ordon

 

--------------------------------------------------------------------------------